Per Curiam,
This was an ejectment in the court below for the undivided half of about 100 acres of land in Watson township, Warren county. The case was here before and is reported Knupp v. Syms, 200 Pa. 489. We held in that case reversing the judgment, that the evidence that the tax on default of payment of which the land had been sold at treasurer’s sale, had been *307in fact paid before tbe maturity of the treasurer’s deed and that this was equivalent to a redemption; consequently Hodges took nothing by the alleged treasurer’s deed purporting to be on a sale for taxes of 1848. A motion for a reargument of that case was made; it in substance advanced all the additional reasons put forth now for a change in the judgment; upon full and careful consideration we overruled the motion and refused to disturb the judgment for plaintiffs. On that record being remitted to the court below, the defendants in case at once brought ejectment, as they, there having been but one judgment, had a clear legal right to do. At the trial, the court was of opinion, there had been such change in the proof as warranted a different result, directed a verdict for plaintiffs in this suit, which is equivalent to a reversal of our judgment in the first one. While the learned judge of the court below disclaimed any disrespect towards or any intentional disregard of the opinion of this court in the former case, we think possibly his settled belief of the correctness of his own opinion in the first case, to some extent, perhaps, warped his judgment in this. After a careful perusal of the testimony before us, and a comparison with that in the former case, we see no substantial change in the material facts as we then found them and on which our judgment was based. The appellants’ eleventh assignment of error is therefore sustained, the judgment is reversed and judgment is now entered for appellants in this court and for defendants in the court below.